Citation Nr: 1818750	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 083A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

The Veteran claims service connection for hypertension, which he contends originated during his active service.  At his May 2017 hearing, the Veteran testified that high blood pressure was noted by physicians during his active service.  The Veteran stated that though his blood pressure was not frequently recorded, he had readings as high as 140/90 during his military service.  Further, he reported in-service symptoms including frequent headaches and dizziness, which began during service and have continued until the present.  Additionally, the Veteran contends that his hypertension was caused by his service connected depressive disorder (claimed as insomnia and anxiety).  Moreover, the Veteran stated that a VA physician indicated his current hypertension was related to his active service.  However, this opinion was not reduced to writing. 

A review of the Veteran's service treatment records (STRs) showed several elevated blood pressure readings.  (See STRs dated August 1976, and physical examination dated July 11, 1977)  Moreover, a history of elevated blood pressure was noted on the Veteran's separation examination.

The Board notes the Veteran underwent a VA hypertension examination in January 2013.  The examiner opined that it was less likely than not that the Veteran's hypertension was a result of his military service.  Nevertheless, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In reaching his opinion, the VA examiner indicated the STRs did not show hypertension for VA compensation purposes.  However, the examiner failed to address the Veteran's lay statements regarding the onset and continuity of hypertension symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (providing that a medical examiner cannot ignore the Veteran's lay statements and rely on the absence of medical records corroborating the alleged injury to discard a nexus between the Veteran's current disability and his military service).  Thus, a remand is warranted to obtain an adequate VA examination and opinion.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any recent or additional treatment records related to the claimed disability.

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by a clinician with sufficient expertise, to determine the nature and etiology of the Veteran's hypertension. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any required studies should be performed, and all clinical findings should be reported in detail.  

For purposes of the required opinions, the examiner should assume that the Veteran is a reliable historian, and must address the Veteran's competent reports of in-service events and symptoms experienced during active service.

Based on a review of the evidence of record and examination results, the examiner should opine as to the following:

* Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by or is otherwise related to his active service, notably his history of elevated blood pressure during active service?  (See the Veteran's July 1977 separation examination)

* Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused (proximately due to, or the result of) or aggravated by his service-connected depressive disorder (claimed as insomnia and anxiety), to include the medication taken for this disability?

* Whether the Veteran's hypertension manifested to a compensable degree within one year after his separation from service.

A compensable rating for hypertension is warranted when the diastolic pressure is predominantly 100 or greater; the systolic pressure is predominantly 160 or greater; or when an individual has a history of diastolic pressure that is predominantly 100 or greater which requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner cannot provide the required opinions without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  In doing so, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of flare-ups.  Further, the examiner must state whether the inability to provide the required assessment is based on a personal limitation or on a lack of knowledge among the medical community at large.

3.  Finally, undertake any other development determined to be warranted, and then re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran needs to take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




